Title: [Diary entry: 27 May 1791]
From: Washington, George
To: 

Friday 27th. Left Ingrams about 4 Oclock, and breakfasting at one Barrs 18 miles distant lodged at a Majr. Crawfords 8 Miles farther. About 2 miles from this place I came to the Corner where the No. Carolina line comes to the Rd. from whence the Road is the boundary for 12 Miles more. At Majr. Crawfords I was met by some of the Chiefs of the Cutawba Nation who seemed to be under apprehension that some attempts were making or would be made to deprive them of part of the 40,000 Acres wch. was secured to them by Treaty and wch. is bounded by this Road.